DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2022 has been entered.
 Response to Amendment
Claims 16, 17, and 20-35 are currently pending. Claims 16, 17, 20-25, 27-29, and 31-33 have been amended. Claim 35 has been added. Claims 16, 29, and 33 have been amended to overcome the objections and claims 27 and 31 have been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Final Office Action mailed on 02 June 2022.
Claim Objections
Claim 16 is objected to because of the following informalities: “pulse, and” in line 6 of claim 16 should read “pulse and”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 27, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 17, 20-26, 28-30, and 32-35 are further rejected due to their dependency to claim 16, 27, or 31. Claims 16, 27, and 31 recite the terms “first predetermined time period” and “second predetermined time period.” However, the specification only recites the term “predetermined” in [0041] of the PGPUB, which states that the control module may switch between two modes of operation after a predetermined time period, which does not correspond to “first predetermined time period” or “second predetermined time period.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17, 20-26, and 35 are further rejected due to their dependency to claim 16.
Claim 16 recites “comprising the apparatus is caused to” in line 7. It is unclear what this limitation means. Clarification is requested. For examination purposes, the limitation is interpreted as “the apparatus is caused to.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16, 17, and 20-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 27 follows.
Regarding claim 27, the claim recites a series of steps or acts, including controlling pulse monitoring. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of controlling the pulse monitoring so that the pulse monitoring provides haptic feedback indicative of the detected pulse sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgement, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 27 recites providing haptic feedback, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The providing of the haptic feedback does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the provided haptic feedback, nor does the method use a particular machine to perform the abstract idea. There is also no output to the steps. The steps merely control an amplitude and frequency of a haptic feedback. It is unclear how controlling the amplitude and frequency of the haptic feedback would effect a particular treatment or effect a particular change.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of controlling pulse monitoring so that the pulse monitoring detects a user’s pulse. Detecting a user’s pulse is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the detecting step is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine and conventional data gathering engaged by medical professionals prior to Applicant’s application. Furthermore, it is well established that mere physical or tangible nature of additional elements such as the detecting step does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 16 and 31.
Regarding claims 16 and 31, the apparatus and non-transitory computer readable medium comprising program instructions stored thereon are generic devices comprising generic components to perform the abstract idea. The recited circuitry in claim 16 are generic circuitries configured to perform pre-solutional data gathering and outputting a haptic response. Furthermore, claim 16 includes the recitation of a processor and a non-transitory memory include a computer program code. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite further defining elements of the time periods, feedback circuitry, the detecting circuitry, the pulse monitoring circuitry and/or the apparatus. For example, claim 28 merely recites further defining the second time period.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17, 20, 24, 26-29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooper et al. ‘501 (US Pub No. 2016/0346501 – previously cited).
Regarding claim 16, Hooper et al. '501 teaches an apparatus (Fig. 4 device 10 and [0060]) comprising:
at least one processor (Fig. 4 circuit board 22 and [0076]); and
at least one non-transitory memory including computer program code, where the at least one non-transitory memory and the computer program code are configured, with the at least one processor ([0074]), to cause the apparatus to at least:
detect a user's pulse ([0017]; heart rate monitor), and provide haptic feedback to the user indicative of the detected pulse ([0006]-[0018]; [0006]-[0017] recite that the tactile stimulus is based on heart rate and [0018] recites that the tactile feedback is based on heartbeat. [0018] also teaches that the tactile feedback could be based on heart rate and heartbeat.), comprising the apparatus is caused to:
during a first predetermined time period, detect the user's pulse, and during a second predetermined time period provide haptic feedback indicative of the detected pulse (It is inherent that in order to present a haptic feedback in response to a user's information, the user's information (heartbeat) must be detected first. The time at which the user's pulse is detected is interpreted as a first predetermined time period. The time at which the haptic feedback indicative of pulse is provided is interpreted as a second time period.),
deform a portion of the haptic feedback so that the deformation can be perceived via a user’s sense of touch ([0012]), and
control the feedback circuitry to control an amplitude of the deformation using different amplitudes to cause user perception at different activity levels of the user ([0007], [0012]; Intensity of stimulus, or amplitude of stimulus, may be adjusted to suit the user’s requirements and/or comfort levels, as mentioned in [0057]. For example, if a user is running, the user may adjust the stimulus to be stronger so they will be able to notice the stimulus. If the user is sitting, the user may adjust the stimulus to be weaker as the user would be more likely to notice the stimulus.) and to cause a frequency of deformation to be same as a frequency of the user’s detected pulse ([0006]; “…providing a rhythmic tactile stimulus at a rate that differs from the user’s current physiological rate e.g. heart rate can stimulate, encourage or entrain it to match the tempo of the rhythmic tactile stimulus...”).
Regarding claim 17, Hooper et al. '501 teaches wherein the second predetermined time period runs sequentially to the first predetermined time period (Because the providing of the haptic feedback must come after detecting the user's pulse, it is inherent that the second time period proceeds the first time period.).
Regarding claim 20, Hooper et al. '501 teaches wherein the apparatus comprising controlling circuitry (Fig. 4 circuit board 22 and [0076]), detecting circuitry ([0017]; heart rate monitor), and feedback circuitry ([0006]-[0018]; [0006]-[0017] recite that the tactile stimulus is based on heart rate and [0018] recites that the tactile feedback is based on heartbeat. [0018] also teaches that the tactile feedback could be based on heart rate and heartbeat.), wherein at least one of the detecting circuitry and the feedback circuitry comprises a piezoelectric transducer ([0009]-[0010]).
Regarding claim 24, Hooper et al. '501 teaches an elastomeric portion wherein the elastomeric portion is positioned within the apparatus so that when the apparatus is worn by the user the elastomeric portion contacts the user's skin ([0060]; Band 12 is a silicone wrist band. Silicone is a well-known elastomer.).
Regarding claim 26, Hooper et al. '501 teaches wherein the apparatus comprises a flexible substrate ([0012], [0061]; Band 12 in Figs. 1, 4 if flexible, as it conforms to fit around the wrist of the user.).
Regarding claims 27-29, the above cited sections of Hooper et al. '501 teach a method comprising the recited elements.
Regarding claims 31-33, Hooper et al. '501 inherently teaches a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the recited steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. ‘501 in view of Zhao et al. ‘513 (US Pub No. 2016/0366513 – previously cited).
Regarding claim 21, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the detecting circuitry and the feedback circuitry share at least one transducer.
Zhao et al. '513 teaches transducers 112 of Fig. 1 that pick up vibrations of a heartbeat of a person ([0030]). The transducers 112 could also provide a vibration signal ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tried having the detecting circuitry and the feedback circuitry of Hooper et al. ‘501 to include sharing at least one transducer as Zhao et al. ‘513 teaches as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, the finite number of solutions being the detecting circuitry and feedback circuitry sharing the at least one transducer or having different transducers.
Regarding claim 22, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the pulse monitoring circuitry comprises a plurality of transducers and controlling circuitry positioned between two of the plurality of transducers.
Zhao et al. ‘513 teaches two transducers 112 that measure a heartbeat of a person ([0030]). Fig. 1 shows a processing unit 116, interpreted as a controlling circuitry, which is positioned between the transducers 112. The processing unit 116 is located on a locating structure 114. It is noted that the locating structure 114 may attach to or wrap around a neck of a person ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the two transducers of Zhao et al. ‘513 for the singular transducer of Hooper et al. ‘501 as Zhao et al. ‘513 teaches that it would yield predictable results ([0027]). Simple substitution of one known element (two transducers) for another (one transducer) would obtain predictable results. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried positioning the controlling circuitry of Hooper et al. ‘501 to be between two of the plurality of transducers as Zhao et al. ‘513 teaches as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, the finite number of solutions being the controlling circuitry not being between two of the plurality of transducers and the controlling circuitry being between two of the plurality of transducers.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. ‘501 in view of Pantelopoulos et al. ‘053 (US Pub No. 2017/0209053 – previously cited) and Altini et al. ‘268 (US Pub No. 2017/0224268 – previously cited).
Regarding claim 23, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the pulse monitoring circuitry is provided within a metallic housing.
Pantelopoulos et al. ‘053 teaches an interior or skin-side housing of a biometric monitoring device that may consist of metal material to provide structural rigidity ([0224]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulse monitoring circuitry of Hooper et al. ‘501 to include to be within metallic housing as Pantelopoulos et al. ‘053 teaches that this will provide structural rigidity.
Hooper et al. ‘501 in view of Pantelopoulos et al. ‘053 teaches all of the elements of the current invention as mentioned above except for wherein the metallic housing provides a bias electrode for a transducer within the pulse monitoring circuitry.
Altini et al. ‘268 teaches an electrode patch 42 that has four electrodes: two measurement electrodes located on two extremities, one reference electrode located in the middle of the device, and one bias electrode located between the measurement electrode and the reference electrode (Fig. 6 and [0057]) which record and process bio-potential signals to obtain cleaner and more accurate EHG and ECG signals ([0058]). The bias electrode is used to bias signal acquisition electrodes to the body voltage, or for applying a common mode voltage to the body in order to reduce the measurement noise ([0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic housing of Hooper et al. ‘501 in view of Pantelopoulos et al. ‘053 to include a bias electrode as Altini et al. ‘268 teaches that this will aid in reducing measurement noise.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. ‘501 in view of Boyd ‘968 (US Pub No. 2018/0279968 – previously cited).
Regarding claim 25, Hooper et al. ‘501 teaches wherein the apparatus comprises a cavity and wherein the cavity has a size and shape arranged to amplify audio pulse signals from a user.
Boyd ‘968 teaches an acoustic sensor may be coupled to a Pinard horn – a cone-shaped fetoscope that amplifies the sound of fetal heartbeats and newborn heartbeats to pick up faint heart sounds ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hooper et al. ‘501 to include a cavity and wherein the cavity has a size and shape arranged to amplify audio pulse signals from a user as Boyd ‘968 teaches that this will aid in picking up faint heart sounds.
Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. ‘501 in view of Nakada et al. ‘725 (US Pub No. 2017/0056725 – previously cited).
Regarding claim 30, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the detecting the audio signal comprises amplifying the audio signal of the user’s pulse.
Nakada et al. ‘725 teaches a rate obtaining unit that further includes an amplification circuit that amplifies a pulse wave signal obtained by measuring the pulse wave ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detecting of the audio signal of Hooper et al. ‘501 would include amplifying the audio signal of the user’s pulse as Nakada et al. ‘725 teaches. Doing so would be combining prior art elements according to known methods to yield predictable results as it is well-known in the art to amplify a signal when processing said signal.
Regarding claim 34, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the detecting an audio signal comprises amplifying the audio signal of the user’s pulse.
Nakada et al. ‘725 teaches a rate obtaining unit that further includes an amplification circuit that amplifies a pulse wave signal obtained by measuring the pulse wave ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detecting of an audio signal of Hooper et al. ‘501 would include amplifying the audio signal of the user’s pulse as Nakada et al. ‘725 teaches. Doing so would be combining prior art elements according to known methods to yield predictable results as it is well-known in the art to amplify a signal when processing said signal.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. ‘501.
Regarding claim 35, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the first predetermined time period is longer than the second predetermined time period.
Applicant fails to recite the criticality of the length of the first predetermined time period and the length of the second predetermined time period.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to have had the first predetermined time period to be longer than the second predetermined time period, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried having the first predetermined time period to be longer than the second predetermined time period as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, the predictable solutions being the first predetermined time period to be longer than the second predetermined time period, the first predetermined time period to be shorter than the second predetermined time period, and the first predetermined time period to be the same length as the second predetermined time period.
Response to Arguments
Applicant argues that the amendments to the independent claims would overcome the 35 U.S.C. 101 rejection. Examiner respectfully disagrees, as claims do not recite any particular structure to perform the abstract idea. There is also no output that would effect a particular change or be a technological improvement. The recitation of different predetermined time periods does not amount to anything significantly more than the judicial exception, as the time periods merely recite when a pulse is detected and when a haptic feedback is provided. Regarding the controlling of the amplitude and frequency, it is noted that this step is not an output. Furthermore, it is unclear how the controlling of the amplitude and frequency would effect a particular change or be an improvement to the technological field. Examiner suggests to incorporate particular structure into the independent claims and/or incorporate an output step that ties all the steps together to create a close loop system and that the output step is effecting a particular change or be an improvement to the technological field. As such, the 35 U.S.C. 101 rejection has been maintained.
Applicant argues that Hooper et al. ‘501 does not disclose that a portion of the stimulus is somehow deformed so that the deformation can be perceived via a user’s sense of touch; and an amplitude of the deformation is using different amplitudes to cause the user perception at different activity levels of the user and to cause a frequency of the deformation to be the same as a frequency of the user’s detected pulse. Examiner respectfully disagrees, as [0012] of Hooper et al. ‘501 teaches that a tactile stimulus may be provided. One of ordinary skill would understand that a tactile stimulus may be perceived by a user via touch. Regarding the amplitude of deformation using different amplitudes to allow the user to perceive at different activity levels, [0007] and [0012] of Hooper et al. ‘501 recite that intensity of stimulus, interpreted as the amplitude of stimulus, may be adjusted to suit the user’s requirements and/or comfort levels, as mentioned in [0057]. For example, if a user is running, the user may adjust the stimulus to be stronger so they will be able to notice the stimulus. If the user is sitting, the user may adjust the stimulus to be weaker as the user would be more likely to notice the stimulus. Controlling the amplitude and frequency of the deformation is intended use, as the user could easily adjust the frequency, tempo, duration, and/or intensity of the stimulus, as taught in [0007] of Hooper et al. ‘501, to suit their requirements and/or comfort levels. It is also noted that “deform[ing] a portion of the haptic feedback” is interpreted as adjusting the frequency, intensity/amplitude, and duration of the haptic feedback. Regarding causing a frequency of deformation to be same as a frequency of the user’s detected pulse, [0006] of Hooper et al. ‘501 recites “…providing a rhythmic tactile stimulus at a rate that differs from the user’s current physiological rate e.g. heart rate can stimulate, encourage or entrain it to match the tempo of the rhythmic tactile stimulus…,” which could be interpreted as the frequency of the stimulus matching the frequency of the user’s pulse. Examiner notes that the limitation “to cause a frequency of the deformation to be same as a frequency of the user’s detected pulse” is interpreted as the frequency of the stimulus and the frequency of the user’s pulse are the same. However, the claims do not mention if the frequency of the deformation “trains” the user’s pulse to match or if the stimulus matches the user’s pulse upon outputting the haptic feedback. As such, Applicant’s arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791